Citation Nr: 1208363	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-16 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for recurrent dislocation of the left shoulder, to include neurological manifestations.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to November 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In May 2009, the Board remanded the case in order to comply with VA's duties to notify and assist, conduct necessary development, and obtain a medical opinion.  It now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the May 2009 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran's request for a hearing was deemed withdrawn in the May 2009 Board remand.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The Veteran is right hand dominant.  The left shoulder is part of the non-dominant, minor extremity.

2.  Limitation of motion of the left arm was manifested by flexion to 55 degrees and abduction to 50 degrees even after repetitive motion and in consideration of symptoms of flare-ups, pain, weakness, incoordination, decreased speed of joint motion, lack of endurance, fatigability, and swelling.

3.  Since December 9, 2002, recurrent dislocation of the left shoulder has been manifested by recurrent dislocation of the humerus at the scapulohumeral joint of the minor arm with frequent episodes, and guarding of all left arm movements.

4.  As of July 22, 2006, the date of onset, chronic left C7 radiculopathy and proximal brachial plexopathy, with episodic neuritis and neuralgia along the C7 dermatome, is mild in severity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for limitation of motion of the left arm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2011).

2.  Effective December 9, 2002, the criteria for a rating of 20 percent, but no higher, for recurrent dislocation of the humerus at the scapulohumeral joint of the minor arm with frequent episodes, and guarding of all left arm movements, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202 (2011).

3.  As of July 22, 2006, the date of onset, the criteria for a compensable rating for chronic left C7 radiculopathy and proximal brachial plexopathy, with episodic neuritis and neuralgia along the C7 dermatome, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8517 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a March 2004 letter, sent prior to the initial June 2004 rating decision, and a June 2009 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the June 2009 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While the June 2009 letter was issued after the initial June 2004 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2009 letter was issued, the Veteran's claim was readjudicated in the July 2011 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA examination and treatment records, have been obtained and considered.  In this regard, neither the Veteran nor his representative has identified any outstanding treatment records that have not been obtained.  The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

The Veteran was also afforded a VA examination in April 2010 (with an addendum dated July 2011) in conjunction with the increased rating claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected left shoulder disability as it includes an interview with the Veteran and a full physical examination addressing the relevant rating criteria.  

As indicated previously, the Board remanded this case in May 2009 in order to comply with VA's duties to notify and assist, conduct necessary development, and obtain a medical opinion.  The AOJ sent a letter compliant with VCAA in June 2009, obtained the Veteran's VA treatment records, and scheduled a left shoulder examination which was performed in April 2010 (with an addendum dated July 2011).  Therefore, the Board finds that the AOJ has substantially complied with the May 2009 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis: Increased Rating for Recurrent Dislocation of the Left Shoulder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

A review of the record reveals that the Veteran is right-hand dominant.  For adjudicative purposes, his non-dominant left hand is the minor extremity.  38 C.F.R. § 4.69.  The record also shows that in an April 1997 rating decision, the RO granted service connection for recurrent dislocation of the left shoulder, and assigned a 10 percent rating under Diagnostic Code 5203, effective January 13, 1997.  In a February 2003 rating decision, the RO increased the Veteran's rating to 20 percent effective March 15, 2001, and changed the applicable Diagnostic Code to 5201.  

The Veteran's claim for an increased evaluation for his service-connected recurrent dislocation of the left shoulder was received at the RO on December 9, 2003.  The Veteran initiated the current appeal with his December 2003 claim for an increased rating, and the RO, in the June 2004 rating decision on appeal, continued his 20 percent rating under Diagnostic Code 5201.  Throughout the pendency of the appeal, the Veteran has essentially maintained that an increased rating is warranted because he experiences pain, limited range of motion, instability, muscle spasm, swelling, numbness and weakness of the arm.

Because Diagnostic Code 5201 has been in place throughout the appellate period and the some of the Veteran's symptoms and complaints are encompassed within that rating provision, the Board finds that Diagnostic Code 5201 is applicable and appropriate for application.  Consideration of whether the change in Diagnostic Code in the February 2003 rating decision was warranted is not before the Board.  Cf. Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).  

In this regard, Diagnostic Code 5201 provides for assignment of a 20 percent rating when there is limitation of motion of the (major or minor) arm at shoulder level, a 20 percent rating when there is limitation of motion of the minor arm midway between side and shoulder level, a 30 percent rating when there is limitation of motion of the major arm midway between side and shoulder level, a 30 percent rating when there is limitation of motion of the minor arm to 25 degrees from the side, and a 40 percent rating when there is limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides for assignment of a 20 percent rating when there is malunion of the humerus with moderate deformity of the major or minor arm, a 20 percent rating when there is malunion of the humerus with marked deformity of the minor arm, and a 30 percent rating when there is malunion of the humerus with marked deformity of the major arm.

Diagnostic Code 5202 also provides for assignment of a 20 percent rating when there is recurrent dislocation of the humerus at the scapulohumeral joint (of the major or minor arm) with infrequent episodes, and guarding of movement only at shoulder level; a 20 percent rating when there is recurrent dislocation of the humerus at the scapulohumeral joint of the minor arm with frequent episodes, and guarding of all arm movements; and a 30 percent rating when there is recurrent dislocation of the humerus at the scapulohumeral joint of the major arm with frequent episodes, and guarding of all arm movements.

Diagnostic Code 5202 also provides for assignment of a 40 percent rating when there is fibrous union of the humerus of the minor arm, a 50 percent rating when there is fibrous union of the humerus of the major arm, a 50 percent rating when there is nonunion of the humerus (false flail joint) of the minor arm, a 60 percent rating when there is nonunion of the humerus (false flail joint) of the major arm, a 70 percent rating when there is loss of head of the humerus (flail shoulder) of the minor arm, and an 80 percent rating when there is loss of head of the humerus (flail shoulder) of the major arm.

At this time, it is also noted that pursuant to the Board's May 2009 remand directive for the VA examiner to consider neurological impairment, and pursuant to the VA examiner's July 2011 addendum opinion, the RO issued a rating decision in July 2011 in which it granted service connection for proximal brachial plexopathy of the left upper extremity and assigned a noncompensable disability rating under Diagnostic Code 8517, effective July 22, 2006 (the date of his hospital admission for a dislocation of his left shoulder).

Limitation of Motion of Left Arm

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5201 for limitation of motion of his left arm.  While pertinent VA outpatient treatment reports dated from 2003 through 2006 show treatment for left shoulder pain, not one of the reports shows that the Veteran's disability resulted in such limited motion as would warrant the assignment of a rating in excess of 20 percent.  In April 2007, a VA physician determined that the Veteran had left shoulder motion as follows:  abduction (abd) to 90 degrees and forward flexion (FF) to 110 degrees on active motion; abduction to 120 degrees and forward flexion to 120 degrees on passive motion; external rotation (ER) to 85 degrees; and internal rotation (IR) to 70 degrees, at 90 degrees of abduction-or to his back pocket.  The Veteran had no tenderness to palpation (TTP) of his acromioclavicular (AC) joint.  He had decreased strength on external rotation and minimally on internal rotation, which the physician noted were "? limited by pain".  The Board finds that this represents slight limitation of motion.

The record also shows that the Veteran underwent a VA examination in April 2010.  At the Veteran's April 2010 VA examination, with consideration of objective evidence of pain and additional limitations after three repetitions, the Veteran had left flexion from 0 to 55 degrees, left abduction from 0 to 50 degrees, left internal rotation from 0 to 30 degrees, and left external rotation from 0 to 30 degrees.  The Board finds that this represents moderate limitation of motion.

In light of the foregoing, the Board finds that the Veteran's limitation of motion of the left arm warrants no more than the 20 percent rating currently assigned.  This is the case even after consideration of repetitive motion, symptoms of flare-ups, pain, weakness, incoordination, decreased speed of joint motion, lack of endurance, fatigability, and swelling.  In this regard, the Board has specifically considered the Court's holdings in DeLuca, supra, and Mitchell, supra; however, the evidence fails to show that such symptoms result in limitation of motion of the left arm to 25 degrees from the side.  Furthermore, the Board finds that the clinicians' objective findings described above are entitled to greater probative weight than any subjective allegations to the contrary.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  As such, the Veteran is not entitled to a rating in excess of 20 percent under Diagnostic Code 5201.

Recurrent Dislocation of the Humerus at the Scapulohumeral Joint

The Board finds that the Veteran has experienced recurrent dislocation of his left shoulder throughout the appellate period, i.e., as of December 9, 2002.  For example, a May 2001 VA treatment record reflects that the Veteran experienced a left shoulder dislocation in 1999, which resulted in a reduction of the shoulder the following year.  Similarly, a December 2003 VA treatment record reflects that the Veteran experienced two left shoulder dislocations in 2001.  Although the record reflects that the Veteran had recurrent left shoulder dislocation even before December 9, 2002, VA may only consider the period of up to one year prior to the date of claim in increased rating cases.  38 C.F.R. §3.400(o)(2) (2011).  

VA treatment reports thereafter show continued treatment for the left shoulder.  In relevant part, in July 2006, a VA clinician noted that the Veteran reported having dislocated his left shoulder in the morning while pushing himself from a kneeling to a standing position with the use of the side of his bed.  The clinician diagnosed the Veteran with a left shoulder dislocation, and noted that the Veteran has a history of surgical stabilization of his left shoulder joint.

In September 2006, a VA physician performed a magnetic resonance imaging (MRI) test of the Veteran's left shoulder and diagnosed him with a defect at the superior lateral aspect of the head of the humerus (Hill-Sachs deformity).

In April 2007, a VA physician diagnosed the Veteran with left shoulder instability and recurrent dislocations after his initial surgery 23 years previously.  Similarly, in May 2007, a VA physical therapist diagnosed the Veteran with left shoulder weakness due to chronic dislocations and current instability.

At his April 2010 VA examination, the Veteran reported experiencing chronic left shoulder instability with difficulty with reaching, overhead work, and carrying heavy loads with his left arm.  He reported experiencing episodes of dislocation or subluxation less than once per year.

On physical examination, the April 2010 VA examiner found that the Veteran had recurrent shoulder dislocations with guarding of all movements.  The examiner diagnosed the Veteran with left shoulder instability with recurrent subluxations and mild osteoarthritis at the AC and glenohumeral joint.  The examiner further found that the Veteran had dislocation of the left shoulder with instability.

In November 2010, a VA physician again diagnosed the Veteran with left shoulder dislocations.

In February 2011, the Veteran reported that he had dislocated his left shoulder around 7 times since 1991, and twice in the past year-requiring reduction in the emergency room (ER).  The Veteran noted that one of his dislocations occurred during his sleep.  He reported feeling the need to chronically and inconveniently modify and cut down his activities to avoid dislocation.  The VA surgeon diagnosed the Veteran with a chronically dislocating left shoulder, anteriorly, after a Magnusson Stack in 1984.

Therefore, the Board finds that the Veteran's recurrent dislocation of the left shoulder is manifested by recurrent dislocation of the humerus at the scapulohumeral joint of the minor arm with frequent episodes, and guarding of all arm movements, warranting a 20 percent rating, but no higher, under Diagnostic Code 5202, for the entire appellate period-i.e., as of December 9, 2002.

A higher rating is not for application because the Veteran's left shoulder is his minor shoulder, and because he has not been diagnosed with fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).

Neurological Manifestations

As noted above, pursuant to the Board's May 2009 remand directive for the VA examiner to consider neurological impairment, and pursuant to the VA examiner's July 2011 addendum opinion, the RO issued a rating decision in July 2011 in which it granted service connection for proximal brachial plexopathy of the left upper extremity and assigned a noncompensable disability rating under Diagnostic Code 8517, effective July 22, 2006 (the date of his hospital admission for a dislocation of his left shoulder).

In July 2006, the Veteran told his treating VA physician that he was experiencing left shoulder pain and left arm numbness.

A VA physician performed an MRI of the Veteran's left shoulder in August 2006, and found "chronic C7 radiculopathy or, far less likely, high (root level) brachial plexopathy.  No evidence of current activity, i.e. recent significant da[m]age."

In September 2006, the Veteran again told his treating VA physician that he was experiencing numbness in his left upper extremity (LUE).  A VA physician found that the Veteran had decreased light touch at his left lateral dorsal arm and mid-forearm, and in his left hand both dorsal and on the palmar surface.

In March 2010, the Veteran told a VA clinician that his left arm was numb, and that he was experiencing shooting pains.

The April 2010 VA examiner noted the August 2006 VA MRI test results in his report, and diagnosed the Veteran with chronic neuropathic findings in the left C7 myotome which can be consistent with a chronic left C7 radiculopathy and/or proximal brachial plexopathy.  The examiner opined that this was at least as likely as not caused by or a result of the Veteran's recurrent left shoulder dislocations.  The examiner's rationale was that the Veteran has had over six anterior dislocations which can damage the nerves that supply the left shoulder, and which are consistent with his diagnosed chronic left C7 radiculopathy and/or proximal brachial plexopathy.

In a July 2011 addendum opinion, the VA examiner found that the Veteran's chronic left C7 radiculopathy and proximal brachial plexopathy is mild in severity.  The VA examiner also diagnosed the Veteran with episodic neuritis and neuralgia along the C7 dermatome.  The examiner noted that the Veteran did not report experiencing numbness when given the opportunity to describe other symptoms during his April 2010 VA examination.

The Board notes that the musculocutaneous nerve (n. musculocuta'neus) is defined as the lateral cord of the brachial plexus, from C5 to C7.  It branches to the lateral cutaneous nerve of the forearm, and muscular rami.  See Dorland's Illustrated Medical Dictionary 1127 (30th ed. 2003) (p. 1240).

Pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8517 provides for assignment of a noncompensable rating when there is mild incomplete paralysis of the musculocutaneous nerve; a 10 percent rating when there is moderate incomplete paralysis of the musculocutaneous nerve; a 20 percent rating when there is severe incomplete paralysis of the musculocutaneous nerve; a 20 percent rating when there is complete paralysis of the musculocutaneous nerve of the minor arm with weakness but not loss of flexion of elbow and supination of forearm; and a 30 percent rating when there is complete paralysis of the musculocutaneous nerve of the major arm with weakness but not loss of flexion of elbow and supination of forearm.

Neuritis of the musculocutaneous nerve-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. §§ 4.123, 4.124a, Diagnostic Code 8617.

Neuralgia of the musculocutaneous nerve-characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve-is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§§ 4.124, 4.124a, Diagnostic Code 8717.

In light of the foregoing, the Board finds that the Veteran's neurological manifestations of his left shoulder disability warrant no more than the noncompensable rating currently assigned.  As detailed above, the evidence fails to show that his symptoms are equivalent to moderate incomplete paralysis, severe incomplete paralysis, or complete paralysis.  As such, the Veteran is not entitled to a compensable rating under Diagnostic Code 8517.

The Board further finds that the effective date of July 22, 2006, assigned by the RO in the July 2011 rating decision, is for application because the Veteran first reported neurological symptoms (e.g., numbness) during that hospitalization, and he was initially diagnosed with chronic C7 radiculopathy or high (root level) brachial plexopathy as a result of MRI testing which was performed pursuant to that hospitalization.

Other Considerations

The Board has also considered whether the Veteran is entitled to a higher or separate rating under any other applicable Diagnostic Code.

In this regard, the Board observes that degenerative arthritis (hypertrophic or osteoarthritis), under Diagnostic Code 5003, is rated on limitation of motion of affected parts as degenerative arthritis.  The same applies for arthritis due to trauma that is substantiated by X-ray findings, under Diagnostic Code 5010, which is rated as Diagnostic Code 5003.  Diagnostic Code 5003, pertinent to degenerative arthritis established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  While the evidence of record demonstrates that the Veteran's left shoulder disability was characterized as demonstrating arthritis or osteoarthritis (see, e.g., VA treatment records dated December 2003, June 2006, August 2007, March 2010, and April 2010), and there is X-ray evidence thereof (see, e.g., VA treatment records dated June 2006 and March 2010-the latter showing mild osteoarthritis), the Veteran is already rated under Diagnostic Code 5201 for limitation of motion of his left arm and, as such, is not entitled to a separate rating for arthritis.

The Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5200, pertaining to ankylosis of the scapulohumeral articulation.  However, no finding of ankylosis of the left shoulder is of record during the appellate period, and the April 2010 VA examiner specifically found that the Veteran does not have joint ankylosis.  Therefore, the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5200.

The Board has also considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5203, pertaining to impairment of the clavicle or scapula.  However, no finding of impairment of the clavicle or scapula of the left shoulder is of record during the appellate period.  Therefore, the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5203.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left shoulder disability; however, the Board finds that his symptomatology has been stable throughout the appeal period, except as to the neurological manifestations discussed above.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left shoulder disability, to include neurological manifestations, with the established criteria found in the rating schedule.  The Board finds that the Veteran's left shoulder and neurological symptomatologies are fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of his left shoulder that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not reach the question of whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the evidence reflects that a VA nurse practitioner determined in May 2007 that the Veteran was physically able to work.  In June 2007, a VA certified occupational therapy assistant (COTA) noted that the Veteran had interviewed for a position with the Employee Development Program but was not accepted due to the physical limitation in his shoulder; the Veteran had responded that he was physically able to do anything.  In August 2007, a VA occupational therapist noted that the Veteran had worked successfully at a Vets Garden and a Parrot Sanctuary for several months on a part-time basis, and had since been hired for a full-time position elsewhere.  Moreover, at his April 2010 left shoulder examination, the examiner found that although the Veteran's left shoulder disability interferes with lifting, pushing, pulling greater than 10 pounds with his left arm or over-head work with his left arm, "there are any number of sedentary occupations which [the Veteran] could pursue without undue strain."  Therefore, the Board finds that the evidence does not show, and he does not contend, that his service-connected left shoulder disability renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.
 
In sum, the Board finds that a separate rating of 20 percent for recurrent dislocation of the humerus at the scapulohumeral joint of the minor arm with frequent episodes and guarding of all arm movements is warranted.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claims for a rating in excess of 20 percent for limitation of motion of the left arm, and for a compensable rating for neurological manifestations of his left shoulder disability as of July 22, 2006.  In denying such ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

A rating in excess of 20 percent for limitation of motion of the left arm is denied.

Effective December 9, 2002, a rating of 20 percent, but no higher, for recurrent dislocation of the humerus at the scapulohumeral joint of the minor arm with frequent episodes and guarding of all arm movements is granted, subject to the laws and regulations governing payment of monetary benefits.

A compensable rating for neurological manifestations of the left shoulder disability from July 22, 2006, the date of onset, is denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


